DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12,14,17-20 and 22-34 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Godlewski (US 20063/0102646 A1).

Referring to claims 1 and 32.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
a frame (frame of 14a) defining a passageway (opening through 36; Figure 1); a tray (24) positioned in the passageway and pivotable (rotatable) between a first position (as aligned with segment 40a) and a second position (as aligned with segment 40b); a sensor system (including members 117 and 32) configured to sense the position of the tray (detects tray position by detecting the presence of divider 42; Para. [0064]) in at least one of the first or second positions (when tray is aligned with segment 40a and 40b), wherein the sensor system (including members 117 and 32) includes an electronic sensor (electrically connected to 18) configured to provide an output (provides the detected information to control unit 18); and a controller (18) operatively coupled to said sensor system (including members 117 and 32).

Referring to claim 2.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein the tray (24) is pivotable between the first position when no items are positioned (when original product is removed from 40a) on the tray and the second position (when section 40b is rotated adjacent to opening 36) when an item or items of a sufficient predetermined weight are positioned on the tray (articles resting in 40b).

Referring to claim 3.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein the tray (24) is configured such that when the tray is in the first position (40a is adjacent opening 36) the tray is inclined relative to a horizontal frame of reference (base 70) at a first angle (an angle of 0 degrees; aligned with sensor 117) and when in the second position (40b moved adjacent opening 36) the tray is inclined relative to the horizontal frame of reference (70) at a second angle (tray is pivoted forward, a section corresponding to the arc of 40b) that is different from said first angle.

Referring to claim 4.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein the tray (24) is configured such that when the tray is in the first position the tray (position of tray as shown in Figure 1) is angled away (portion 40b is position behind the opening 36) from a front of the frame (28) and when in the second position (when portion 40b is rotated adjacent opening 36) the tray (24) is not angled away from the front of the frame (portion 40b is aligned with front opening and front of frame 28).

Referring to claims 5 and 19.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein said passageway (opening for 26 through the top and through 36; Figure 3) is a continuous opening extending through said frame (see Figure 3) and has a first opening (opening for 26 through the top; Figure 3) at a first end (top end) thereof on a first side (left side) of said frame and a second opening (opening through 36; Figure 3) at a second, opposite end (through the front; Figure 3) thereof on a second side (front side of frame) of said frame.

Referring to claim 6.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein the system (10; Figure 1) is configured such that an item to be dispensed is insertable into the passageway (insertable through opening for 26 in the top; Figure 3) and onto the tray (24) in a first direction through said first opening (through 26), and wherein the item is thereafter removable from the passageway in the first direction (in a direction through opening 36) through said second opening (opening through 36).

Referring to claims 7, 33 and 34.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein the frame (frame of 14a) defines a plurality of passageways (through 26 and through 36) and each passageway includes a pivotable tray positioned therein, and wherein the sensor system (including members 117 and 32) is configured to sense the position of each tray (detect divider 42).

Referring to claim 8.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
comprising a door (36) coupled to said frame (14a), wherein said door is movable between a first position (closed) where said door generally blocks access to at least one end of said passageway (opening through 36) and a second position (open) where said door does not generally block access to said end of said passageway (allows access to interior of frame).

Referring to claim 9.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein the controller (18) is configured to determine whether an item or items of a sufficient predetermined weight are positioned on the tray (during initial loading the position location of the tray section is stored along with the product).

Referring to claim 10.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
comprising a door (36) coupled to said frame (14a), wherein said door is movable between a first position (closed) where said door generally blocks access to at least one end of said passageway (opening through 36) and a second position (open) where said door does not generally block access to said at least one end of said passageway, and wherein said controller (18) is operatively coupled to said door (36) to lock or unlock said door in said first position (by opening/closing member 48).

Referring to claims 11 and 27.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein the controller (18) is configured to retain said door (36) in a locked state (locked member 48) unless the controller determines (until authorized by the system 10; Para. [0041]) that an approved transaction has occurred or unless the controller receives information that an approved transaction has occurred (purchase product by a user), after which the controller is configured to unlock said door (unlock member 48).

Referring to claim 12.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein the controller (18) is configured to receive an input relating to a proof of purchase (determine access rights; 208; Figure 12) of an item and to thereafter provide access to a user to said passageway (212; unlock door).

Referring to claims 14 and  29-31.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
a frame (14a) having a stocking side (through opening 26; Figure 3) and a retrieval side (through opening 36), the frame including a passageway extending from the stocking side (through opening 26; Figure 3) to the retrieval side (through opening 36) and configured to receive an item therein (item withdrawn by a user); 
an access control system (element connected to control unit 18; Figure 1) configured to control access to the passageway (by opening/locking door 36); 
a controller (18) operatively connected to the access control system (element connected to control unit 18; Figure 1); 
a tray (24) positioned in the passageway (in opening 26) and pivotable (rotatable) between a first position (when section 40a is position as shown in Figure 1) when no items are positioned on the tray (item removed by a use) and a second position (when section 40b is rotated to position adjacent opening 36; Figure 1) when an item or items of sufficient predetermined weight are positioned on the tray (articles disposed on the tray sections); and 
a tray (24) position sensor system (including members 117 and 32) configured to sense the tilted position of the tray (rotate position of tray 24 by detecting position of dividers 42b) in at least one of the first or second positions, wherein the tray position sensor system (including members 117 and 32) includes an electronic sensor (electrically connected to 18) configured to provide an output to the controller (provides the detected information to control unit 18).

Referring to claim 17.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein the controller (18) is configured to cause the access control system (element connected to control unit 18; Figure 1) to generally block access to the passageway from the retrieval side (lock member 48 to lock the door 36) unless the controller determines that an approved transaction has occurred (determine access rights; 208; Figure 12) or unless the controller receives information that an approved transaction has occurred (item within access rights; 210; Figure 12), after which the controller (18) is configured to cause the access control system to generally allow access to the passageway from the retrieval side (unlock door; 212; Figure 12).

Referring to claim 18.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
a frame (14a) defining a passageway (opening from 26 through 36; Figure 3); 
a tray (24) positioned in the passageway (opening from 26 through 36; Figure 3) and pivotable (tray can be rotated) between a first position (position of 40a adjacent opening 36) when no items are positioned on the tray (item is removed by a user) and a second position (position of 40b) when an item or items of sufficient predetermined weight are positioned on the tray (product stored in 40b); 
a door (36) coupled to said frame (14a), wherein said door is movable between a first position (closed position) where said door generally blocks access to at least one end of said passageway (locks opening through 36) and a second position (open position) where said door does not generally block access to said at least one end of said passageway (open door 36); and 
a controller (18) operatively coupled to said door (via lock 48) and configured to retain said door in said first position (locked position) unless the controller determines that an approved transaction has occurred (determine access rights; 208; Figure 12) or unless the controller receives information that an approved transaction has occurred (item within access rights; 212; Figure 12).

Referring to claim 20.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein the door (35) is pivotally (open/close) coupled to the frame (14a).

Referring to claims 22, 24 and 28.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein the sensor system (including members 117 and 32) includes a pair of sensor portions (117 and 32), wherein the first sensor portion (117) is configured to detect when the tray is in the first position (detect divider 42b), and wherein the second sensor portion (32) is configured to detect when the tray is in the second position (after rotation).

Referring to claim 23.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein the first (117) and second sensor (32) portions are vertically spaced apart (as seen in Figure 1).

Referring to claim 25.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
a frame (frame of 14a) defining a passageway (opening through 36; Figure 1); a tray (bottom rectangular base of 20; Figure 3) positioned in the passageway and pivotable (pivotable from inside of cabinet to outside of cabinet 14; Figure 2) between a first position (inside cabinet 14) and a second position (20 ejected from cabinet 14); a sensor system (119; Figure 5) configured to sense the position of the tray (detect the position of carousel 20, loaded into cabinet 14 of ejected) in at least one of the first or second positions, wherein the sensor system (including members 119 and 18) includes an electronic sensor (sensor 119 electrically connected to 18) configured to provide an output (provides the detected information to control unit 18; Para. [0065]); and a controller (18) operatively coupled to said sensor system (including members 119 and 32),
wherein the tray (bottom rectangular base of 20; Figure 3) is generally flat (base of 20; Figure 3) and rectangular and configured to support items thereon (see base of 20 in Figure 3).

Referring to claim 26.  Godlewski discloses an order fulfillment system (10; Figure 1) comprising:
wherein the tray has a length and a width 9length and width of base of 20) generally corresponding to a length and a width of a floor of the passageway (corresponds to the passageway of cabinet 14; Figure 2).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Godlewski (US 20063/0102646 A1) in view of Higham (US 5,905,653).

Referring to claims 13.  Godlewski do not disclose a sensor system includes a magnet mounted on one of the tray or the frame.

	Higham discloses a device for dispensing pharmaceuticals (Figure 1) wherein said sensor system (including members 140 and 142; Figure 7) includes a magnet (142) mounted on one of the tray or the frame (134; Figure 7), and a magnet sensor (140) located on the other one of the tray or the frame (110).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Godlewski in view of William to have replaced the tray sensor system with a magnetic sensor system of Higham because a magnetic sensor can provide detection without moving parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651